Exhibit 10.1

AMENDMENT NO. 6 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 3, 2012, by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, formerly known
as Wells Fargo Foothill, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, “Agent”)
and NAVARRE CORPORATION, a Minnesota corporation (“Borrower”).

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of November 12, 2009 (as amended, modified or supplemented
from time to time, the “Credit Agreement”);

WHEREAS, in connection with the foregoing, Borrower, Agent and Lenders have
agreed to amend the Credit Agreement in certain respects;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendment to Credit Agreement: Subject to the satisfaction of the conditions
set forth in Section 5 below, in reliance upon the representations and
warranties of Borrower set forth in Section 6 below, the Credit Agreement is
hereby amended in the following respects:

(a) Schedule 1.1 of the Credit Agreement is amended by amending the definition
of the term “EBITDA” set forth therein by (i) deleting the “and” following
subclause (vi) of clause (c) thereof, (ii) inserting a comma and the word “and”
following the reference to “March 31, 2012” at the end of subclause (vii) of
clause (c) thereof, and (iii) inserting a new subclause (viii) in clause
(c) thereof following such newly inserted “and” and prior to the phrase “in each
case to the extent included in the calculation of consolidated net income of
such Person for such period in accordance with GAAP”:

(viii) non-cash charges not to exceed $5,690,000 in the aggregate resulting from
the writedown of goodwill of Encore Software, Inc. by Borrower during the fiscal
year of Borrower ending March 31, 2012,

3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.



--------------------------------------------------------------------------------

4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrower, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Borrower hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrower in all respects.

5. Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:

(a) Agent shall have received a fully executed copy of this Amendment (along
with the Consent and Reaffirmation attached hereto), together with such other
documents, agreements and instruments as Agent may require or reasonably
request; and

(b) No Default or Event of Default shall have occurred and be continuing on the
date hereof (other than the Existing Defaults) or as of the date of the
effectiveness of this Amendment.

6. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);

(b) No Default or Event of Default has occurred and is continuing; and

(c) This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.

7. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all Lender Group Expenses of
Agent (including, without limitation, the fees and expenses of outside counsel
for Agent) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as modified hereby.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

2



--------------------------------------------------------------------------------

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or electronic
mail shall be equally effective as delivery of an original executed counterpart
of this Amendment.

8. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and each Guarantor (by its execution and
delivery of the attached Consent and Reaffirmation), on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, any Guarantor or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever in relation to,
or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto which arises
at any time on or prior to the day and date of this Amendment.

(b) Each of Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

(c) Each of Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NAVARRE CORPORATION,

a Minnesota corporation

By:       Title:    

Signature Page to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:       Title:    

Signature Page to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 6 to Credit Agreement (terms defined therein and used,
but not otherwise defined, herein shall have the meanings assigned to them
therein); (ii) consents to Borrower’s execution and delivery thereof;
(iii) agrees to be bound by the terms of the Amendment, including Section 8
thereof; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Document to which any of the undersigned is a party
and reaffirm that each such Loan Document is and shall continue to remain in
full force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each of the
undersigned understands that Agent and Lenders have no obligation to inform any
of the undersigned of such matters in the future or to seek any of the
undersigned’s acknowledgment or agreement to future consents, amendments or
waivers, and nothing herein shall create such a duty.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Amendment.

 

NAVARRE DISTRIBUTION SERVICES, INC.,

a Minnesota corporation

By:       Title:    

 

NAVARRE ONLINE FULFILLMENT SERVICES, INC., a Minnesota corporation By:      
Title:    

 

ENCORE SOFTWARE, INC.,

a Minnesota Corporation

By:       Title:    

 

NAVARRE DIGITAL SERVICES, INC.,

a Minnesota Corporation

By:       Title:    

Consent and Reaffirmation to Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

 

 

NAVARRE LOGISTICAL SERVICES, INC.,

a Minnesota corporation

By:       Title:    

 

NAVARRE DISTRIBUTION SERVICES ULC,

a British Columbia unlimited liability company

By:       Title:    

Consent and Reaffirmation to Amendment No. 6 to Credit Agreement